Case 1:18-cv-01196-AJN-KHP Document 133 Filed 08/18/20 Page 1 of 1

CLARK GULDIN

ATTORNEYS at LAV ===

August 18, 2020

Honorable Katherine H. Parker

United States Magistrate Judge

United States District Court for the Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Charles v. Seinfeld, et al.; Docket No. 18-CV-1196 (AJN)(KHP)
Dear Judge Parker:

I represent plaintiff Christian Charles. Defendants’ Motion For Attorneys’ Fees and Costs has
now been fully briefed. Pursuant to Section III (e) of Your Honor’s Individual Practice Rules, Mr.
Charles respectfully requests oral argument on the motion.

Respectfully submitted,

s/s Peter L. Skolnik, Esq.
Peter L. Skolnik (PLS 4876)
Attorney for Christian Charles

 

ce: Orin Snyder, Esq. (via ECF)
Hon. Alison J. Nathan, U.S.D.J. (via ECF)

 

20 Church Street, Suite 15, Montclair, NJ 07042 ¢ tT: 973.707.5346 F: 973.707.7631
242 West 36th Street, 9th Floor, New York, NY 10018 * T: 646.720.0433

www.clarkguldin.com
